 BEAUMONT STEEL CONSTRUCTION CO.487Beaumont Steel Construction Co.andShopmen'sLocalUnionNo.694of the InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO. Case 23-CA-3183November 5, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn June 12, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged and was engaging in certain unfair laborpracticesallegedinthecomplaint,andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalof these allegations. Thereafter, the Respondent andtheGeneral Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendation of theTrial Examiner.ORDERAct, as amended, by discharging five of its employees andby various other acts of interference, restraint, andcoercion.Respondent's answer denies that it engaged inany of the unfair labor practices alleged and pleadsaffirmativedefensestotheallegedSection8(a)(3)violationsSubsequent to the hearing, the General Counseland Respondent filed briefs, which have been carefullyconsidered.Upon the entire record in this case and upon myobservation of the demeanor of the witnesses as theytestified, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a Texas corporation having its principaloffice and place of business in Beaumont, Texas, where itisengaged in the construction of structural andmiscellaneous steel fabrication.During the 12-monthperiod preceding the issuance of the complaint, which is arepresentativeperiod,Respondent, in the course andconduct of its business operations, purchased goods andmaterials valued in excess of $50,000, which goods andmaterials were transmitted to its facilities in Beaumont,directly from points outside Texas. On the basis of theseadmitted facts, it is found that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of the Actto assert jurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDShopmen'sLocal Union No. 694of the InternationalAssociation of Bridge,Structural and Ornamental IronWorkers, AFL-CIO, is alabor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA Setting and IssuesPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order, theRecommended Order of the Trial Examiner, andordersthattheRespondent,BeaumontSteelConstructionCo.,Beaumont, Texas, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner This case, basedupon charges filed on October 28 and November 14, 1968,and a complaint issued on January 16, 1969, was triedbefore me in Beaumont, Texas, on March 11 through 14,1969.The complaint alleges that Respondent violatedSection 8(a)(3) and (1) of the National Labor RelationsOn October 22, 1968, the same day the Union startedorganizingRespondent's employees, one employee, JoeDaigle, was laid off and another, Walter J. Collins, wasdischarged. A charge alleging that their terminations werediscriminatorilymotivated was filed on October 28. OnNovember 8, 1968, three more employees, McHenryTaylor, Robert G. Henderson, and John P. McClain, weredischarged. On November 14 an amended charge was filedalleging that Respondent, by discharging all five of theseemployees and by other acts, had violated Section 8(a)(3)and (1) of the Act In addition to alleging that these fiveterminationswerediscriminatorilymotivated,thecomplaint alleges numerous other acts of interference,restraint, and coercion by RespondentWith respect to the individual acts of interference,restraint, and coercion alleged, Respondent contends thatitspersonnel assertedly engaging in such conduct were notsupervisors within the meaning of the Act and that, in anyevent,Respondentwas not responsible for any suchconductbecause itwascontrarytoRespondent'sexpressed policy of neutrality which it had disseminatedby letter to all its employees.179 NLRB No. 77 488DECISIONSOF NATIONALLABOR RELATIONS BOARDThe questions to be decided are essentially factual.Difficult credibilityissues are presented.B. The SupervisoryStatus ofPersonnelAllegedlyEngaged inActs of Interference,Restraint, andCoercionThe Unionfiled a representation petition on November1,1968, in Case23-RC-3221and,atapreelectionconference held on November 23, it was agreed byRespondent and the Union that Van Ratliff,Willie Butler,T. J Bernard,and George Garza were supervisors withinthe meaningof the NationalLabor RelationsAct and thatthey should be excluded from the voting eligibility list.Although the position taken by Respondent in therepresentationproceeding,whichwas being processedsimultaneouslywith much ofthe conduct alleged herein toconstituteunfair labor practices,isentitled to someweight, it is not conclusive on the issue as to thesupervisorystatus of these people.The issue as to theirsupervisory status was litigated herein.VanRatliff,during the period here pertinent, wasforeman over the Big Shop.He had about 30 employeesunder him.He assigned their work,transferred them fromjob to job,responsibly directed their work,and hadauthorityeffectivelytorecommend the discharge ofemployees.Indeed,there is credible and undenied evidencethat he actually discharged employee Thibodeaux on oneoccasion.Willie Butlerwas the yard foreman and had about 20employees under him. He assigned work to employeesunder him,transferred them from job to job,grantedpermission to employees to take time off, responsiblydirected theirwork,and had authority to and dideffectively recommend the discharge of employees.T J. Bernard,thebrotherofRespondent's vicepresident and production manager,Ronnie Bernard, wasincharge of the Small Shop and had seven employeesunder him.He assigned work to them,transferred themfrom job to job, gave permission for employees to beabsent,and effectively recommended the termination ofemployees he found unsatisfactory.He had an office anddesk where he and his checker worked but he also assistedsome in the physical work of the men under him.Although he referred to himself as a leader man, theemployees called him their shop foreman.George Garzawas in charge of the Detail Shop. Hehad three employees under him.He assigned work tothem, talked to them about their work problems, decidedwhether overtime was necessary,and, after getting RonnieBernard'sapproval,instructed the employees to workovertime;he obtained replacements for employees whenthey were absent and he once sent a regular employeehome when the latter showed up after Garza had alreadyobtained a replacement;he testified that he would fire anemployee who refused to do a job as Garza instructed himand did it in an unsafe way instead.Although Garzareferred to himself as a leader man, the employeesreferred to him as a shoe foreman.On the basis of all the evidence,onlybrieflysummarized above, I find,inaccordancewith thestipulation of the parties in the representation case, thatRatliff,Butler,T J. Bernard,andGarza have theauthority,in the interest of Respondent, and using theirindependent judgment,to transfer and assign employees,responsiblytodirectemployees,and effectively torecommend theirdischargesTheyarethereforesupervisorswithin the meaning of Section2(11) of theAct.C Acts of Interference,Restraint,and CoercionIBackground, top management's initial response tothe Union's organizational driveRespondent employs a total of only 65 or 70employees Its president and general manager,W. H.Robinette, takes care of the office or front end of thebusiness and its vice president and shop superintendent orproductionmanager, Ronnie Bernard, is responsible forthe production end Both of these men, prior to startingRespondent's business in about 1948, had been membersof an Iron Workersunionaffiliated with the Internationalof the Charging Party Sinceinbusinessfor themselvesthey have used union members exclusively in operating theoutside steel erection and fabricating end of their businessand are bound by contracts negotiated by Sabine AreaContractContractorsandAssociatedGeneralContractors The shop and yard employees, however, hadnever been organized and the organizational drive amongthem in October and November 1968 was the firstexperienceRespondent had had in connection with anattempt to organize these employees.On October 18, 1968, when Union RepresentativesGarcia and Grayson visited President Robinette in hisoffice at the plant to advise him of the Union's interest inorganizing the shop employees, they had a friendlydiscussion.Robinette told them that he had no objectionto their talking to the employees so long as this was donewhile the employees were not on the job. Garcia thenexplained that there were two methods of establishing theUnion's representative status, oneby a card checkagainstsignaturesof employees on W-4 forms and another by ameans of an election conducted by the Board. Robinetteexpressed a preference for the election method.PresidentRobinettesoonthereafterconsultedRespondent's counsel about the Union and he and VicePresidentRonnie Bernard, with the assistance of saidcounsel, prepared and distributed to each employee onOctober 25 a letter signed by Bernard. In this letter,Respondent informed employees that they had a rightunder the National Labor Relations Act to join or refrainfrom joining theUnion and that,unless amajority of theemployees joined the Union or voted for it in an election,Respondent would not recognize it as their bargainingrepresentative It assured the employees that Respondentwas taking a neutral position in regard to whether theshop should be organized and that no employee would bediscriminated against if he chose to join the Union orengage in organizational activities off company premises.Itstated that management did not intend to let unionrepresentativesenter the plant except to confer withmanagement and that it would not allow union activitiesor organizational activities on company property.''At the commencement of the hearing in connection with a prehearingdiscussion of the issues involved,the Trial Examiner called the attention ofthe parties to that part of the third paragraph of this letter which appearsto forbid union organizational activities on company property and inquiredwhether that provision was going to be an issue in the caseThe TrialExaminer later requested the parties to state on the record their position inregard to this part of the letter Respondent,through its counsel, thenstated that Respondent has never had any objection to the employeessoliciting for or discussing the Union on nonworking time and that the rulewas never applied to interfere with the union activities on the employees'own time The General Counsel stated that he had no information to thecontrary and was not seeking to amend the complaint to allege anyviolation of Sec 8(a)(1) of the Actby reason of any statement in the letterBecause of this assurance by the General Counsel early in the hearing and BEAUMONT STEEL CONSTRUCTION CO.Except for an appeal made to its employees in apreelection letter in November urging them to vote "No"in the election scheduled for November 26, Respondent'stop management, so far as the record shows, never madeany statements inconsistent with the policy of neutralityannounced in its October 25 letter The appeal to itsemployees to vote "No" in the election was, of course,withinRespondent's rights but was inconsistent withRespondent's previously announced policy of completeneutrality.The conduct of Respondent's supervisors who wereclosest to the employees in the chain of command was,however, far from neutral and, as shown below, much ofitwas of a clearly coercive nature I find that the October25 letter distributed toRespondent's employees andposted on its bulletin board at the plant did not absolveRespondent of responsibility for the numerous acts ofinterference,restraint,and coercion engaged in, bothbeforeand after the issuance of the letter, by itssupervisors and that Respondent is responsible for suchcoercive conduct.2Coercive conduct attributed to Yard ForemanButlerOn October 22, Union Representatives Garcia andGrayson again came to the plant They at first presentedthemselves at the yard office to meet Vice President andProductionManager Bernard, but, finding him gone,informed Foreman Ratliff of their intent to attempt toorganize the menDuring the lunch period that day Union RepresentativeGarcia went to Moore's Cafe near the plant where hehoped to and did talk to some of Respondent's employeesabout the Union. He sat at a table where Yard ForemanWillie Butler was eating and engaged him and about 10 ofRespondent's employees in a conversation about theUnion. Garcia had seen Butler around the plant but didnot then know that he was a supervisorCommencing on the same day, Butler engaged in acourse of coercive and unlawful conduct designed todiscourage employees from supporting or voting for theUnion in the election which was held on November 26On the afternoon of October 22 employee Daigle was laidoff and employee Collins was discharged - the latterupon the recommendation of ButlerFollowing thedischarge,Butlerwarned employee Charles Dugas, "Ifyou all knows what is good for you, you all ain't going tofool around with that union, period "On the evening of October 22, while having dinner atMoore's Cafe, Butler told four or more of the employeesthere that ProductionManager Ronnie Bernard hadterminatedDaigle and Collins to "scare" the otheremployees from going for the Union Butler expressedconfidence that, in view of the discharges, the otheremployees would not go for the Union 2no intervening evidence showing any restriction against employees' unionactivities on their own time, the Trial Examiner later denied a motion bythe General Counsel to amend the complaint to allege the statement inquestion to be a violation of the statute'The above finding is based upon the credited testimony of CharlesDugas and Dallas Thibodeaux Butler testified that he did not tellemployees on October 22 that he,Butler, had discharged two employees asa warning, adding that Daigle had not even been working under him, buthe was not asked and did not testify whether he told them Bernard haddischarged the two employees as a warning and the testimony of Dugasand Thibodeaux is therefore not expressly denied489Butler thereafter sought out practically all of theapproximately 20 employees working under him andinquired how they felt about the Union and returned fromtime to time to argue with some of those who hadexpressed themselves as favoring the Union. After askingemployee Taylor whether he thought the Union could helphim and receiving a noncommittal answer, Butler askedTaylor,"[D]id you know that should the union gothrough, that you would be one of the first guys to be laidoff?"WhenButlerasked McClain what he thought about theUnion,McClain replied that one had to look at it fromallangles.When Butler asked him what he could gainfrom the Union, McClain asked "What have I got tolose?"Butlercommented,"Well, there's always apossibility of your fob " On another occasion Butler askedMcClain how he would feel about the Union ifRespondent offered him $2 an hour. McClain asked himwhy the Company had not made such an offer before theUnion came in.Butler asked employees Williams and Thompson whatthey thought of the Union and what it would take tosatisfy themWilliams refused to commit himself butThompson said he would take $2.50 an hour. Butler toldthem that if the Union "did not go through," a shopcommittee which Butler believed should be formed wouldtry to get a beginning rate of $2 15 an hour and more forolder employeesHe suggested to employee Dugas that ifhe asked Production ManagerBernardfor a raise at thattime, he would get it in order to keep the Union out. Heasked employee Henderson how he would feel about theUnion ifBernardoffered him $2 15 an hour. Hendersonreplied that he would appreciate a raise but was "not forsale "Pursuant to a notice posted beneath the plant bulletinboardnearthe timeclock, a meeting of all the employeeswas held across thestreetfrom the Big Shop about 4.30p m. one day about a week or two after the Union startedorganizingRichardMalone, a fitter, presided andannounced the purpose of the meeting was to see whetherthe employees might be interested in forming an intershopcommittee to act as the employees' representative insteadof having an outsideunionto represent them In additionto the employees, SupervisorsButler,T. J Bernard,Ratliff,and Garza attended Butler expressed the viewthat the employees did not need the Union He told themthat they could elect a representative from each shop andthat these representatives couldmeet with ProductionManagerRonnieBernard to settle their problems. Hesuggestedthat the employees vote on whether they wantedthe intershop committee, but no vote was taken aftersomeone present commented that it would be illegal totake a vote at that time. On the following day, Butlersought out McClain and also two other employees andquestioned them about how they felt about the shopcommittee'During the preelection campaign,Butleralsomadestatements to some of the employees indicating that theywould lose certain holidays or other benefits they thenenjoyed if the Union became theirbargaining agent. Hetold employeesWilliams and Holt that "withthe union'Although the circumstances appear suspicious,Ido not believe that apreponderance of the evidence supports a finding that Respondent initiatedthe movement to form a shop committee and, except for Foreman Butler'sactive role, described above, in supporting the idea and his interrogation ofemployees about how they felt about it, I make no finding of unlawfulconduct by Respondent arising out of the abortive attempt to form thisshop committee 490DECISIONSOF NATIONALLABOR RELATIONS BOARDbusiness going on," the employees would not get paid forThanksgivingHe added that if the Union came in, theemployees would not get paid for any holidays until aftercontractnegotiationswere completed and that theChristmas bonus which Respondent had been payingemployees would be "completely out."'Ifind that by the conduct of Foreman Butler, in tellingemployees that Respondent had laid off or dischargedemployeesDaigle and Collins to scare the remainingemployees from going for the Union, interrogatingemployees as to how they felt about the Union and abouttheproposed shop committee, asking employees howmuch it would take to induce them to reject the Unionandmaking veiled promises of wage increases if theemployees rejected the Union, warning an employee thathe would be the first to be laid off, and warning anotheremployee that he might lose his job, if the Union wereselected, predicting that the employees would lose certainholiday pay and their Christmas bonuses if the Unionwere selected; and urging employees to form a shopcommittee to settle their problems,Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights.3.Coercive conduct attributed to Foreman VanRatliffVan Ratliff, who was foreman over the Big Shopduring the period here pertinent, had left Respondent'semployment and was working in the nearby town ofOrange, Texas, at the time of the hearing He was notcalled to testify in this case and the evidence as to thestatements attributed to him stands undeniedAccording to the credited testimony of employeeFoster,Ratliff had several conversations with him aboutthe Union. On the first occasion, in October, he offered tobet Foster $10 that the Union would never organize theshop. Foster declined to bet, explaining that he was afraidto do so, because, if he did, Respondent would know howhe voted and might discriminate against him. Ratliff toldFoster that, if the Union became the employees'representative,Christmas bonuses would be cut and sowould holidays. He also stated that hours would probablybe cut to 40 a week and that Respondent would operateunder two shifts, thereby enabling it to cut out allovertime. The employees were then working about 20 or22 hours of overtime each weekAbout a week before Thanksgiving, Ratliff toldemployee Johnson that, if the Union was voted in, theemployeeswould get no more holidays or vacationsbecause the Company would have no contract with theUnion and would have no authority to grant holidays andvacations in the absence of a union contract. For the samereason, he stated, the employees would not get paid forThanksgiving.'In similar vein, Ratliff approached employee Peltiershortly before Thanksgiving and told him that Respondenthad a right to cut out paid vacations and paid holidaysbefore negotiating with the Union and that the employeescould lose their paid Thanksgiving, which would be only 2days after the election.'Butlerdid not specifically deny most of theinterrogation and statementsattributed to him andset forth abovein this subsectionMoreover, hetended to give equivocal answers to many questions and was not a frankwitness I do not credithis testimony insofar as it maybe consideredinconsistent withthe aboveaccounts'The employees,however,did in fact receive apaidThanksgivingholidayIt is found that Respondent, through the conduct ofSupervisorVan Ratliff, in threatening loss of paidholidays,vacations,Christmas bonuses, and overtimeshould the employees select the Union to represent them,interfered with, restrained, and coerced the employees inthe exercise of their Section 7 rights, in violation ofSection 8(a)(1) of the Act4Coercive conduct attributed to ForemanT. J. BernardAccording to the credited testimony of employee Gore,shortly before Thanksgiving and after hearing rumors thatthe employees might not get paid for Thanksgiving, hequestioned his foreman, T. J. Bernard (a brother of VicePresidentand ProductionManager Ronnie Bernard),about the matter. Foreman Bernard attributed the rumorsto Van Ratliff, stating, "you know how Van feels abouttheunion "He told Gore that it was possible theemployees would not get paid for holidays, starting withThanksgiving, and said that they probably would not get aChristmas bonus on account of the Union In similar vein,when employee Tousha heard Foreman Bernard talking toemployee Foster about the Union and benefits andinquired of Bernard about what would happen if theUnion came in, Bernard told Tousha that, in his opinion,theCompany would not have to pay any benefits andcould cut the employees' salary if it wanted to He addedthat he had worked in a union shop and that Respondentwas paying more than any other shop in the area.Foreman Bernard conceded that he told some of theemployees that in his opinion they probably would get acut in their hourly pay if the Union came in and gave hisopinion as to what would happen to the ChristmasbonusesAlthough Bernard's statements may well havebeen phrased in terms of his opinion about what wouldhappen if the Union succeeded in organizing the shop, hewas a supervisor and the brother of Respondent's vicepresident and production manager, and his opinions wouldreasonably be considered by the employee as based onstrong probabilities. They were, I find, of an unlawfullycoercive nature5.Coerciveconduct attributed to Foreman GarzaIn late October, according to the testimony of employeeFoster, Foreman Garza asked him if he was going to theunion meeting and get some free beer. Foster replied thathe was and Garza asked if the Union was trying to buyhis vote. Garza made predictions similar to those made byForemanRatliff,that,iftheUnionbecame theemployees' representative, holidays and overtime workwould be cut.Another employee, Peltier, testified that shortly beforethe election, Foreman Garza came to him and asked howhe would like to work less hours for less money Peltierstated that he would not like that, whereupon Garza saidhe knew how Peltier was votingWhen Peltier asked foran explanation, Garza stated that, if the plant wentUnion, the hours would be cut to 8 a day from the 9 1/2or 10 hours the employees were then workingGarzacategoricallydeniedmakinganyof thestatements attributed to him by Foster and Peltier. I donot consider Garza a frank or convincing witness. Thetestimony of Foster and Peltier, on the other hand, wasgiven in convincing detail and had a ring of truth I credittheir accounts of what Garza said to them. It is foundthatRespondent,throughForemanGarza,by BEAUMONT STEEL CONSTRUCTION CO.491interrogation designed to elicit the union sympathies oftwo of the employees and by predicting the loss ofholidays and overtime should the Union be selected as theemployees'bargainingrepresentative,interferedwith,restrained, and coerced employees in the exercise of theirSection 7 rights.D TheTerminationsof Daigle and Collins onOctober 22Toward the end of the workday, October 22, afterUnion Organizers Garcia and Grayson had made theirfirst contacts with employees at noon that day, employeeJoe Daigle was laid off and employee Walter Collins wasdischargedAs already noted, about 10 minutes after thedischarge occurred, Foreman Butler, who participated inthe decision to discharge Collins, told employee CharlesDugas that the two men had been discharged and warned."If you all knows what is good for you, you all ain'tgoing to fool around with that union " Also, asherembefore found, that same evening while having dinnerwith employees Dugas, Thibodeaux, and several otheremployees at a nearby cafe, the subject of the Union wasdiscussed and Foreman Butler mentioned that ProductionManager Ronnie Bernard had discharged Daigle andCollins that dayHe further stated, according to theundenied and credited testimony of Dugas "Mr. Bernardhad us like he wanted to, because they had discharged twoof the employees, that he just knew that we wouldn't gofor the union, then. . . He said that the reason why theylet them go, the two guys go, is to scare us from - forgoing for the union."By indicating to the employees with whom he washaving dinner that Bernard had discharged Daigle andCollins to scare the other employees from going for theUnion, was Butler merely expressing his own views or washe reflecting those of Bernard as well? Butler, of course,was in a position to know why Collins was dischargedsince he directly supervised Collins and participated in thedecision to discharge himAnd, in connection with thedecision to discharge Collins, Bernard might well haverevealed to him the true reason for laying off Daigle.Bernard, however, denied that the Union had anythingtodo with the action taken in regard to Daigle andCollins and asserted that he had no way of knowing thatthese employees or any other employees were participatingin the Union's organizational drive. Bernard had been outof his office on the morning of October 22 when UnionRepresentativesGarcia and Grayson had come to hisofficeand the union representatives had talked toForeman Ratliff (Daigle's supervisor) instead about theirdesire to organize the employees. Bernard had been toldbyRespondent's president, Robinette, prior to October22, that union representatives would be around to try toorganize, and he saw them around the shop or yard onOctober 22, but did not know their names and did notknow for sure until that afternoon, when Ratliff told him,that they were union organizers.Daigle credibly testified that during the lunch period onOctober 22 Bernard drove by and observed him just as hewas accepting a union authorization card from UnionRepresentative Grayson on the side of the road near theshop and that Bernard parked his truck, then stood andwatched Daigle and Grayson for a couple of minutes. Thiswas just before Grayson left to join Union RepresentativeGarcia at Moore's Cafe on the cornerThe evidence that Respondent knew of Collins' interestin the Union is based on Collins' testimony that after heand six or seven other employees had returned from lunchatMoore'sCafeonOctober22,thetwounionrepresentativeswaved and Collins waved back at them,while Bernard was standing in the machine shop, lookingin their direction. Bernard did not specifically deny that hesaw Collins wave at the organizers. Also, according toCollins, a few minutes later and just before the startingwhistle blew, Foreman Butler passed within about 2 feetofCollinsashewas telling a fellow employee, hisbrother-in-law, how he felt the Union might help theemployeesAlthough Butler testified that at the timeCollinswas discharged Butler "had no way of knowingwhether he was in the Union or not" and that he did notconduct any surveillance or follow the employees aroundto see what they were doing after he left the cafe that dayat lunchtime, his testimony is not inconsistent with that ofCollins. It is possible that Bernard and Butler did learn ofCollins' union sympathies in the manner described by him,but I am convinced, in any event, that in view of theevidenceoutlinedbelow,Collins'dischargewasdeliberately timed and executed in such a way as to causeother employees to believe that the advent of the Unionwas responsible.Let us now turn to a consideration of the detailedevidence regarding the layoff of Daigle and the dischargeof Collins and Respondent's explanation for each.1.Daigle's layoff andsubsequent recallDaigle was hired by Ronnie Bernard about January 26,1967, and, after working under Bernard in the yard abouta week, was transferred to the shop where he was assignedto swamping on a crane under Foreman Ratliff 6 About 4months before Daigle's layoff, Respondent acquired athird crane and Daigle became a crane operator. Thecranes operated on a track running from one end of theBig Shop to the other. Daigle operated the crane nearestto the north or front end of the shop where, duringOctober and thereafter, Respondent was in the process ofenlarging the shop It was about ready to have electricwiring and lighting installed in the front end when Daiglewas laid off.Bernard testified that there was not enough craneoperating work available to keep a third crane operatingfull time after Respondent acquired the third crane andthis fact, plus the fact that Bernard had promised the useof a crane to the electrical contractor when the electriciansstarted installing thewiring in the new part of thebuilding, caused him to decide that he would not needDaigle to operate his crane until the front end of the shopwas fully operationalThere is undisputed and creditedevidence thatDaigle and other employees had beenworking 6 or 7 days a week and 9-1/2 and 10 hours a dayexcept for only 8 hours on Saturday and Sunday for sometime before Daigle's layoff and that the other employeescontinued to work those long hours after his layoff, someof them working even harder than before because ofhaving to perform Daigle's work in addition to their own.It is also undisputed that, although Daigle's crane was notin constant use after Daigle's layoff, it was used a largepart of the time by other employees and the electricians.According to the undenied and credited testimony ofDaigle, at about 3.20 p.m. on October 22, his foreman,Ratliff, handed him his paycheck ' Daigle asked him what'Butler had not yet become the yard foreman'This was on a Tuesday Paychecks were not normally given out untilFriday 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas for and Ratliff replied that he would have to layDaigle off, that the crane had "nothing to do " Ratliff didnot offer to transfer him to any other type of work, aswas customary when work on one operation was slack.When Daigle inquired whether he could receive hisvacation check, Ratliff took him to Bernard's office todiscuss the matter Bernard told Daigle that he had to layDaigle off because he was "short of work " He gaveDaigle his vacation check although it was not quite due.Daigle told Union Representative Garcia about his lavoff shortly thereafter when Garcia came to his home TheUnion filed charges in behalf of Daigle and Collins onOctober 28Thereafter, during the evening of Friday, November 8(thedaywhen employees Henderson,McClain, andTaylor were discharged, as showninfra),Foreman ButlercalledDaigle's home and left word for Daigle to call.Instead of calling,Daigle reported to the plant earlyMonday morning, November 11. Butler stated that hewould like for Daigle to work for him in the yard. Daigleasked if he would receive his same pay and seniority, andButler took him to Bernard's office to ascertain theanswerBernard assured him that he would receive hisregular rate of pay and not lose his seniority. Daiglethereupon started working under Butler, swamping on acherrypicker, and continued on that job until transferredback to his regular job of crane operator in the Big Shopseveral weeks laterRespondent has not contended that Daigle's work wasinany way unsatisfactory. He had never received anycomplaint about his work and in addition to a 20-centgeneral increase given all the employees, he had received a5-centmerit increase during his almost 2 years' tenurewithRespondentThe record is clear, moreover, thatlayoffs for lack of work at Respondent's plant are rare.Employee Foster, during his 4 years with Respondent, hadnever heard of a reduction in force or layoff for lack ofwork Respondent's business was a rapidly expanding oneand, as Bernard explained, it had been Respondent'spractice when work had been slack on one operation or inone department to transfer employees to another job oranother department in order to keep them busyHis explanation for laying Daigle off and failing totransfer him was that Daigle was junior in service to theother two crane operators; that the work of craneoperator's helper,whichDaigle had performed duringmost of his tenure with Respondent, was slack and thatForeman Ratliff had informed Bernard that Daigle hadrefused to work under Foreman Butler in the yard Asalready noted, I have credited Daigle's testimony that hewas not offered a transfer to yard work under Butler. Hiswillingness to work under Butler is, moreover, shown bythe fact that he did in fact accept the offer of yard workunder Butler when, after unfair labor practice chargeswere filed, he was offered that job and he continued towork under Butler until transferred back to his regularwork of operating a crane. I am convinced, too, thatRatliff did not tell Bernard that Daigle had refused anoffer of transfer to work under Butler Bernard admittedlydid not mention this alleged unwillingness of Daigle totransferwhen Bernard talked to him on the day of hislayoff. Instead, Bernard merely told Daigle that he had tolayDaigle off because he was "short of work," that thelayoff was temporary, and that he would be recalled whentheshopwas activatedFurthermore,nothinghadoccurred between the date of the layoff and Bernard'sinstructions to Butler to offer Daigle work in the yardwhich could have given Bernard any reason to believe thatDaigle would then accept work under Butler if he hadbeen unwilling to accept it on the day of his layoff I ampersuaded that the intervening events which causedRespondent to offer Daigle the yard work on or aboutNovember 8 were, first, the unfair labor practice chargefiled on October 28 and Respondent's wish to curtail theamount of backpay for which it might be held responsible,and, second, the fact that Respondent needed to hire anadditional yard employee after discharging employeesHenderson, McClain, and Taylor on November 8.8Ifind, as indicated by Foreman Butler's statement tothe employees at Moore's Cafe, that Bernard, by layingDaigle off within a few hours after observing him accept aunion card from Union Representative Grayson, hoped toscare the other employees into rejecting the Union andthereby nip the organizational campaign in the bud. Ineed not and do not decide whether, in the absence ofsuchdiscriminatoryintent,Respondentwouldhaveremoved Daigle from his crane operator's job on thatdate, for I am convinced that, even if the decision torelieveDaigle temporarily of those duties was motivatedsolely by economic considerations, Respondent, except fora desire to nip the organizational activities in the bud,wouldhave transferredDaigle to other work, inaccoidance with its usual practice.2The discharge of CollinsCollins had been employed only a short time prior tohis discharge on October 22, probably about 3 weeks ' Heworked in the yard under Foreman Butler at various labortasks, but mostly at grinding and reaming holesIn its answer to the complaint, Respondent asserts thatitdischarged Collins because he was an unsafe employeeinitssteelfabricationplantand because he wasincompetentAccording to Butler's credited testimony, hetoldCollins that he was laying him off because he wasafraid Collins was going to get hurt 10In support of its asserted reasons for Collins' discharge,Respondent called one of its hoisting engineers,WilliamKarr, who credibly testified that upon one occasion 2 or 3weeks before learning of Collins' discharge, Collins hadbeen assigned to help unload steel from a railroad boxcarand appeared constantly to be getting in the way of thesteel beams as they were being moved Karr testified that,'At one point in his testimony,in response to the question as to howlong it was before Daigle was taken back,Bernard explained,"We [saw]that we needed another man in the outside,and Willie [Butler] called JoeDaigle l would say that it was approximately two weeks afterwards, andhe - he offered him a job "'Collins testified that he had been employed by Respondent for "betterthan a month",Butler estimated that it was about 2 weeks but not morethan 3 weeks,Bernard testified that he believed Collins worked only about2 weeks Respondent did not see fit to produce any personnel records toshow the exact date of hire and apparently does not regard this evidence astoo important''Collins'account of what was said to him at the time of his discharge isnot entirely consistent and did not sound convincing Collins at firsttestified that Butler told him that his work was good but that Butler washaving to lay him off"because he said it had something to do with theunion " Collins'next version was that Butler told him "I am going to haveto cut you loose",that, before leaving the plant and upon the advice of afellow employee,he went back and asked Butler,"Why you fireme9", andthat Butler then replied that "Mr Ronnie [Bernard]said it was somethingto do with the union out thereand the insurance",his final version ofthe conversation did not include any mention of insurance, althoughRespondent'scounsel specifically inquired as to what was said aboutinsurance BEAUMONT STEEL CONSTRUCTION CO.493although Collins appeared to be willing to work and wastrying, he did not pay sufficient attention to his safety onthis dangerous type of work and that Karr, fearing that hewould be hurt, asked Ronnie Bernard and the laborforeman to transfer him from the unloading job and thatCollins was transferred after a half day at that work.This incident apparently occurred during the first fewdays of Collins' employment Thereafter a steel beam fellon one of his feet and he was off from work 1 day Whenhe returned he assured Foreman Butler that he was feelingfine and did not want to go to a doctor. Respondent didnot consider the accident sufficiently serious to warrant areport on the injury for its files and no report was madeto the Industrial Accident Board. Production ManagerBernard,moreover, did not mention it in listing thereasons he considered Collins an unsafe worker Bernardlistedonly the report of Hoisting Engineer Karr and areport that Collins had been seen working barefooted inthe steel yardForeman T J Bernard credibly testified that he oncesaw Collins standing in the steel yard in his stocking feetForeman Bernard reported what he had seen to hisbrother, ProductionManager Ronnie Bernard ForemanButler also received a report that Collins was workingwith one shoe off and barefooted. Neither of them,however,hadpersonallyobservedhimworkingbarefooted, though Ronnie Bernard had made a point towatch him after receiving this report." Nor does it appearthatBernard,Butler,oranyothermanagementrepresentative spoke to Collins about his working withouthis shoes on or sought to warn him that this was not asafe practice.The report to ProductionManager Bernard aboutCollins working without his shoes on occurred, accordingtoBernard,aboutaweek after Collins had beenemployed. No other incident occurred, so far as the recordshows, between that date and Collins' discharge about 2weeks later which would indicate that Collins was anunsafe worker or that he was incompetent.Butler testified that he tries to develop good workers inthe yard It is his practice to try to find out what a mancan do by changing him from one job to another If heforms an opinion that a man is not a safe worker, hewarns the man several times and tells him what he isdoing wrong, and it is only when the employee does notimprove that he recommends his dischargeHowever,Respondent does not contend that Butler warned Collinsabout anything he was doing which was considered unsafeand Collins credibly testified that he was never given anysuch warning.Normally, as Ronnie Bernard testified, even whenRespondent has decided not to keep a man in itsemployment, it waits until the weekly payday, on Friday,to give him his final paycheck and discharge him It wasconvenient from a payroll standpoint to do this since timefor the week goes to the payroll clerk on ThursdayCollins, however, was discharged on a Tuesday. Bernard'sonly explanation for failure to follow the normal practiceinCollins' case was that he was afraid that if Collins"Foreman Garza gave a rather confused account of seeing Butlerworking barefooted with both shoes off and no socks on Garza testified,however, that he did not report what he had seen to anyone and what hesaw could not therefore have had anything to do with Collins'dischargeCollins testified that he had never worked with his shoes off but says thatafter getting hurt, he went to the bathroom and pulled off his shoes to resthis feet when they were swollen Despite his denial, I am convinced that hedid upon at least one occasion have one or both shoes off while in the steelyardstayed there much longer he was going to hurt himself orhurt someone elseThis explanation does not soundplausible in view of the fact that the last example ofCollins' alleged unsafe manner of working - the shoelessincident- occurred about 2 weeks before Collins'discharge and one or more Fridays had already passedsince the incidentIn the circumstances outlined above, the precipitatedischarge of Collins on a Tuesday, dust a few hours aftertheunion organizersmade their initial contact withRespondent'semployees,pointsstronglytoadiscriminatory motivation. Foreman Butler participated inthe decision to discharge Collins and was in a position toknow when he told a group of employees at dinner thatevening that Bernard had discharged Collins and Daigle toscare the others from going for the Union I find thatRespondent's discharge of Collins on October 22 was forthe purpose of discouraging membership in the Union andwas in violation of Section 8(a)(3) and (1) of the Act.In concluding that the discharge of Collins on the daythe union representatives began their organizational drivewas discriminatorilymotivated, I do not, of course,purport to find that Collins was a safe worker or that hewould not have been terminated later as an insurance risk.Ifind only that he would not have been terminated at thatparticular time but for Respondent's desire to scare otheremployees from supporting the UnionE TheDischargesof McClain,Henderson, andTaylorThe Union filed an unfair labor practice charge againstRespondent on October 28 as a result of the layoff ofDaigle and the discharge of Collins and it filed arepresentation petition on November 1. Respondent wasaware, as Production Manager Bernard explained, that itmight face more unfair labor practice charges if itdischarged anyone else during the preelection periodBernard discussed the matter with President Robinette,who sought the advice of Respondent's counsel It wasafter receiving advice that Respondent should attempt torefrain from discharging any of its older employees duringthis critical period but that it could discharge the neweremployees whom it would discharge if the Union were notin the picture, that Respondent decided to terminate itsthree least senior yard workersOn Friday, November 8, John P. McClain, Jr., RobertG. Henderson, and McHenry Taylor, all working underForeman Butler, were discharged. All were relatively newemployees, the least senior of the yard employees thenworking In addition to these three and Collins, whosedischargeButler had recommended less than 3 weeksearlier,Butlertestifiedthathehadeffectivelyrecommended the discharge of four or five other yardworkers during the period of a little more than a yearsince he has been yard foreman. Although the dischargeswithin a 3-week period during the Union's organizationalcampaign of almost half of the total discharges in morethan a year appears to be a disproportionate number, thisfact, in itself, is not necessarily significantAs Bernard testified, none of these three was separatedbecause of any necessity to reduce the work force, andRespondent continued to require employees to work agreat deal of overtime Nevertheless, the volume of workin the yard was such that, after recalling shop employeeDaigle from layoff to do yard work, Respondent did notfind it necessary to hire any new employees for severalmonths after the discharges.Althoughoneof the 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, Taylor, was told that Respondent was lettinghim go because there was not enough work for him and"a reduction in force" was mentioned In Respondent'samended answer as one of the reasons for his termination,Bernard and Butler, at the hearing, expressly disclaimedthat factor as a reason.This brings up a matter which has troubled me greatlyindeciding credibility issues and trying to determine themotivationforthethreedischarges.The ultimateexplanations of Respondent's representatives, ProductionManager Bernard and Foreman Butler, for the dischargesdo not correspond very closely to the reasons alleged intheamended answer I am inclined to believe thatRespondent listed in its amended answer all theshortcomings of these employees it could assemble, datingfrom the inception of their employment to the periodfollowing its decision to terminate them, then sought,frequently in response to leading questions, to presentthese shortcomings as reasons for, rather than as possiblejustifications for, the dischargesAn outstanding exampleof this technique is the emphasis placed upon a drinkingepisode observed by Production Manager Bernard shortlyafter the lunch period on November 8. The amendedanswer alleged as one of the reasons for discharging bothMcClain and Henderson that they had been drinking onthe job Bernard testified that, at some time between 12.30and 1:30 p.m. on November 8, he stood in the doorway ofthe toolroom and watched these two employees for 20minutes as they stood about 25 yards away beside a fire inthe yard (it being a cold day) and that during 15 minutesof this time, they took two drinks each from a half pintbottle of whiskey, then threw the bottle away." Bernard,after discharging the men later that afternoon, retrievedthe whiskey bottle and preserved it as evidence against themen. Bernard further testified that later that afternoonForeman Butler reported to him that he had heard thatthese two employees and Taylor were drinking on the job.In response to a leading question from his counsel hestated that he had taken the drinking into consideration ineffectingthedischarges.Duringcross-examination,however, Bernard testified that he could not rememberexactly when he had made up his mind to discharge theseemployees and that it could have been as early asWednesday or as late as Thursday of that week ratherthan on Friday when he discharged them Later hetestified as follows on this matterTRIAL EXAMINERHad you already made up yourmind to fire them before you saw them drinking?THE WITNESS Yes, ma'am, I think so*TRIAL EXAMINER: I want to know whether you hadalreadymade up your mind, or whether the drinkingwas the final straw, so to speak, that made you makeyour mind upTHE WITNESS No, ma'am, our mind was more orlessmade up before this.On the basis of this testimony, I infer that the drinkingwhich Bernard observed just after lunch on November 8and the reports about drinking received from Foreman"McClain and Henderson emphatically denied that they had everconsumed any intoxicating liquor on company time it is possible that theyconsumed it during their lunch period, between 12 and 12 30 p in , orbelieved that they were still on their lunch period when they drank fromthe bottleHowever, for the purposes of this decision, I accept Bernard'stestimony that he observed them drinking at some time between 12 30 and130 pmButler later in the afternoon had nothing to do with thedecision to discharge the three men, that decision havingalready been made."Another factor urged by the General Counsel assignificantinevaluatingRespondent'smotivation indischarging these three employees is a statement made byButler to each when handing him his final paycheck.Butler concededly told each of these three at that timethat he was not discharging him because of the Union.Thiswas an unsolicited statement and might well beconstrued as an indication that Butler had the unionsympathies of each of the three in mind in connection withthe decision to discharge him. Butler testified that hemade this statement to each because it had been rumoredthat these employees had said they were going to be laidoff on account of the Union. I think it more likely thatButler, aware of the Section 8(a)(3) charges filed after hetold a group that Bernard had discharged Daigle andCollins to scare the other employees from going for theUnion, was consciously hoping to ward off unfair laborpractice charges in connection with the discharge ofHenderson,McClain, and Taylor. I do not regard hisstatement to these employees that he was not dischargingthem because of the Union as significant either in showingor in not showing a discriminatory motivationAfter a careful evaluation of all the evidence, I haveconcluded that only one of the three, Henderson, wouldhavebeendischargedbyRespondent on or aboutNovember 8 even if the Union had not been in thepicture.Iam persuaded that Respondent dischargedHenderson because it considered him an insurance risk asthe result of an excessive number of accidents which hehad recently suffered and its belief that he was fakinginjury,thatitdischargedMcClain because of hisoutspoken and eloquent support of the Union, and thatTaylor, the least senior of the three, was included in thegroup in order to create confusion as to Respondent'smotivation by injecting the suggestion that employeeswere selected for layoff on the basis of their seniority inconnection with a reduction in forceThere is set forth below a brief summary of theevidence relating to each of the three and my explanationsfor reaching the conclusions just stated1The discharge of Robert G. HendersonIn its amended answer to the complaint, Respondentasserted thatHenderson was discharged "because hiswork was unsatisfactory, he was not doing his work, andwas drinking intoxicating liquor on the job in violation ofCompany rulesFurther, this employee was likewisedischarged for deliberately pulling a beam over on hisfoot."Henderson was employed by Respondent in March1968 as a helper in the yard. In addition to a 15-centgeneral increase in pay, he received a merit increase inAugust when he was moved to a sand blasting operationAt that time Butler told him his work was good.There is little in the record to indicate that Hendersonwas active in support of the Union or that Respondent"This is not to say that Respondent knowingly permitted its employeesto drink on the job As Bernard explained, although Respondent had nowritten rule against drinking on the job and had not orally informedemployees that this would not be permitted, he assumed that all theemployees would know better Foreman Butler had, prior to the advent oftheUnion's organizational campaign, seen employee Henderson duringworking time take a drink in the postman's car and had warned him thathe would be fired if he did it again BEAUMONT STEEL CONSTRUCTION CO.had reason to believe he was Upon one occasion, about 2days before his discharge, Butler asked what Hendersonwould do about the Union if the Company gave him $2.15an hour and Henderson replied that he would appreciatethe raise but was not for sale. Upon another occasionHenderson told Butler about fringe benefits the Union wasofferingHenderson was also present at a union meetingwhich Butler attended However, Henderson testified thatin talking to Butler he never committed himself in anyway about his union or voting intentionsAbout 3 p m. on November 8 Butler, in the presence ofForeman Ratliff, gave Henderson his final paycheck andtoldHenderson he would have to let him go According toButler's credited testimony, he told Henderson that he"wasn't giving him his check on account of the Union"but "was letting him go because he wasn't doing hiswork " Henderson replied that Butler "might as well saythat [he] was giving [Henderson] his check on account ofthe Union, because that is what [Henderson] was going toaccuse [Butler] of "ThereasonsassertedbyForemanButlerandProductionManagerBernardatthehearingfordischargingHendersonarenottooclearThiscircumstance, I believe, is due to the fact alreadymentioned that in attempting to show that Henderson wasnot a satisfactory employee, they tended to list each of hisshortcomings whether or not they had anything to do withhisdischarge, particularly his drinking on November 8and on a previous occasion, then answered in theaffirmative when asked by Respondent's counsel whetherthatwas one of the factors taken into consideration indeciding to discharge him Elsewhere in their testimony,however, each made it clear that they had decided todischargeHenderson sometime before the November 8drinking incident and for reasons unrelated to drinkingThe true reasons for Henderson's discharge, I amconvinced, were related to his excessive number of injurieswithin the preceding 2 months, his absences from workdue at least in part to those injuries, the belief of Butlerand Bernard that he had deliberately pulled a steel beamover on one of his feet to cause or aggravate one of thoseinjuries,and their belief that he was faking injury InSeptember he injured a foot when it was cut with sandwhile he was working and was off from work about 9days, as he explained, due to that injury and a "badstomach " On October 3 he suffered another accidentwhen a beam fell on his left leg below the knee and stillanother accident about October 6 when a beam fell on oneof his feetHe had been back at work only a half daywhen the last accident happened Employee Goodman,who witnessed it, testified that Henderson had apparentlynot tried to get out of the way of the beam and hereportedtoForemanButlerthatHendersonhaddeliberately pulled the beam over on his foot Butler toldHenderson to go to the Company's doctorWhenHenderson returned to work after an absence because ofthe last injury he toldButlerthat he had gone to his owndoctor instead of to the company doctor because he couldnot get paid if he went to the company doctor 1dButler credibly testified that he made up his mind todischargeHenderson when he observed him walkingstraight as he approached the plant, then start hoppingwhen he reached the plant. This indicated to Butler thatNo evidence was adduced to show the exact amount of time Hendersonlostfrom work because of the last accident but employee Goodmantestified that Henderson had been back at work about a week when he wasdischarged495Hendersonwas faking discomfort from his claimedinjuriesHe further testified that, in recommending toBernard thatHenderson be discharged, he took intoconsideration the fact that Henderson had said he thoughthewas going to be laid off and had gotten himself"prepared" by hiring a lawyerButler'saccount is substantially corroborated by that ofBernardThe latter testified that in deciding to dischargeHenderson he took into consideration the fact thatHenderson would not go to a company doctor "becausehe couldn't get the money and that he had preparedhimself by getting a lawyer " Bernard further crediblytestified that he had wanted to discharge Henderson forsometime before the actual discharge and even prior tothe commencement of the Union's organizational drivebut that Respondent has a policy against discharging anemployee while he is under a doctor's care and, pursuantto this policy, he waited until Henderson was back atwork before discharging himIam satisfied on the basis of all the evidence that, indischarging Henderson, Respondent was not motivated byantiunion considerations2The discharge of John P McClain, JrIn its answer to the complaint, Respondent asserts thatMcClain "was discharged because of unsatisfactory workand because he was drinking on the job in violation of acompany rule."McClain was employed by Respondent about June 4,1968, to work in the yard as a general laborer underForeman ButlerAfter working about 2 months in theyard, he was sent to Production Manager Bernard's farmto assist in the construction of a home for Bernard Hewas transferred back to the yard work during the lastweek in October and had worked there the second timeonly 2 or 3 weeks at the time of his discharge.McClain joined theUnionshortlyaftertheorganizational campaign commenced and talked to justabout every other yard employee, when off companypremises, about the Union, explaining the better workingconditions and fringe benefits which he expected from theUnion Judging from his performance on the witnessstand, I have no doubt that he was an articulate andforcefulunion advocateHe and Foreman Butler hadmany conversations about theUnion.When firstapproached by Butler and asked what he thought aboutthe Union, he told Butler that one had to look at it froma positive and negative angle Butler asked, "What canyou gains", and McClain replied, "What have I got tolose" Butler suggested, "Well, there's always a possibilityof your job," reminding McClain that he had beenbringing home $100 a week. McClain responded that hewas having to work 62 to 72 hours a week and that hecould earn the same amount working only 40 hours aweek under a union contractLater, at the meeting at which an abortive effort wasmade to form a shop committee to handle the employeeproblems,McClain had openly opposed the idea Heremained firm in his opposition to it on the next day whenButler sought to persuade him that a shop committeewould be a good ideaAt a union meeting attended by Foreman Butler onNovember 6, and after Butler addressed several questionsto the chair about a Look Magazine article on black andwhite unions, McClain, who was sitting directly in front ofButler, told him. "Man, you have explained this over andover and over again .The man has answered your 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion If you don't have anything suggestive to say, getthe hell out of here ""Butler concedes that he took the Look Magazine to theplant and showed it to McClain several timesMcClaincredibly testified that, on the day before his discharge,Butler cameto him several times as he was working,askedMcClain to read the Look Magazine article, andengaged in lengthy discussions with him in an attempt topersuade him that the Union was not a good thing for theblackman 16Being unable to change McClain's mind, hefinallytoldMcClain,"You are a hard man, MrMcClain," and gave up attempting to persuade himAbout 2 45 p m. on November 8, Butler, in thecompany of Foreman Ratliff, called McClain off the truckwhich he was helping to unload, gave him his finalpaycheck and said "McClain, first of all, I want to letyou know that this is not because of the union, but I amgoing to have to let you go " McClain asked why andButler explained, "You are just not putting out " McClainresponded, "You and I know better than that Man, youare joking."According toBernardandButler,Respondent'scomplaints about McClain as a workman date back to thevery beginning of his employment They testified that inJune, on the first day of his employment, after McClaintold Butler he was a truckdriver, he was assigned to makeadelivery to a school construction job and that theforeman on the job reported to Bernard that McClain hadtorn the transmission out of the truckOn anotheroccasion when McClain was assigned to drive a tractortruck to the port at Port Arthur, the superintendent onthat job informed Bernard that, if he wanted a truck witha transmission and clutch in it, he had better pull thedriver offMcClain was then taken off truckdriving. Hewas thereafter assigned to various jobs in the yard Thiswas pursuant to Respondent's policy to try new employeesout at different work in an attempt to fit them into thetype of work for which they are best qualified. At theconclusion of McClain's approximately 3 months' work atBernard'sfarm, assisting in the construction of a homethere, the foreman on that job, according to Bernard'saccount, reported to Bernard that, if McClain was typicalof the workers employed by Respondent at its plant,Respondent was badly in need of some laborers and thatif the home construction job had lasted a week longereitherheorMcClainwouldhavehad to leave.Nevertheless,Bernard transferred him back to the yardwork under Butler during the last week of October.Itisapparent, therefore, that whatever complaintsRespondent may have had about McClain's performanceas a laborer prior to the last week in October, they werenot considered sufficientlyseriousto deter Bernard fromreturningMcClain to his old job in the yard under Butler.Itwould seem that, if McClain's work as a yard laborerhad been considered unsatisfactory, the occasion of thecompletion of his work at the farm would have been alogical time to terminate his servicesWhat then happenedduring the period of less than 3 weeks before the day ofhisdischargewhich caused Butler to recommend hisdischarge and Bernard to concur in the recommendation?Itwas not the drinking episode observed by Bernard justafter lunch on the Friday of his discharge, for, as alreadypointed out, Bernard conceded that he and Butler hadalreadymade up their minds possibly as early as thepreceding Wednesday or as late as the preceding Thursdayto discharge McClain and that the drinking episode wasnot even a final strawMoreover,McClain's allegeddrinking was not mentioned to him at the time of hisdischargeNor, as Bernard concedes, was Respondentmotivated by any desire to effect a reduction in forceamong the yard workers at that time Employees werethen working 6 or 7 days a week and 9-1/2 or 10 hours aday except on weekends and continued to do so afterNovember 8.In an attempt to explain McClain's discharge, Butlertestified that he had warned McClain several times that ifhe planned to stay with Respondent he would have toshape up and do betterButlerdid not recite any specificoccasiononwhich he gave such an admonition toMcClain and I credit McClain's testimony that he neverreceived any complaint about his workMoreover, otherthan his reference to McClain's rough treatment of trucksduringthefirstperiodofhisemploymentwithRespondent,Butlercouldciteno specific complaintagainst him prior to November 8 except that "he talked alotHe would stand around and talk, and he was a greattalker " I have no doubt that McClain was "a greattalker "As he demonstrated on the witness stand indescribing his arguments with Butler about the Union, hetalked loudly, clearly, and eloquently It was Butlerhimself, however, who initiated much of this talking in aneffort to induce McClain to abandon his support of theUnion. Butler concedes that he showed McClain the LookMagazine article several times during the period ofMcClain's last employment with Respondent and told himabout the Union's discrimination against the black man. Icredit as substantially accurate,McClain's accounts, toldinconvincing detail, of his numerous conversations withButler about the Union and, despiteButler'sdenials, I amsatisfied that most of these conversations were initiated byButler himself.McClain's talking, I am convinced, wasnot found objectionable by Butler until he was finallyconvinced that he could not convert McClain to his side ofthe union issue and realized that McClain, because of hisforcefuldefenseof the Union, would undoubtedlyinfluence others to vote for the UnionItwas only on the day before McClain's discharge thatButler had asked him, "If the company would haul offand offer you two dollars an hour, what would be yourpositionon the union then?" This question, whichMcClain reasonably considered as a veiled promise of anincrease if he abandoned his support of the Union,appears inconsistent with an intent to discharge McClainfor not performing his work. I am convinced that this wasone last attempt to convert McClain before finallydeciding to recommendterminationof his servicesIfind on the basis of a preponderance of the credibleevidence that Respondent discharged McClain to rid theplantduring the critical preelection period of a veryardent and effective union advocate."The finding regarding this incident is based uponthe creditedtestimonyofMcClain, corroborated in substantial respects by the testimony ofHendersonand TaylorIdo not credit Butler's denial that McClain madethis statement to him and that he could prove by other witnesses thatMcClain didnot say this Respondent produced none of the persons namedby Butler as able to substantiate Butler's account"About 50percent of Respondent's working force,including ForemanButler and the employees whose discharges he recommended,are Negroes3The discharge of McHenry TaylorRespondent alleges in its amended answer that Taylorwas discharged "because of unsatisfactory work habitsand a reduction in force He was absent from work onOctober 12, 20 and 21, and was sent home on the 21st BEAUMONT STEEL CONSTRUCTION CO.because he reported late for work'117Taylor was hired in about September 1968 to workunder Foreman Butler" He worked part time as atruckdriver and performed various tasks in the yard whennot driving.There is a paucity of evidence to indicate that Taylorwas an ardent union supporter or that Respondent hadany reason to believe that he was He signed a union cardand attended the union meeting about November 6, atwhich Butler asked some unfriendly questions about theUnion's racial policies, but he did not expressly commithimself about how he felt regarding the Union Inresponse to Butler's inquiry about November 4 or 6 as towhether he thought the Union would help Taylor any,Taylor merely replied that he did not knowAbout 3 p m. on November 8, Butler handed him hisfinalpaycheckand,according toTaylor'screditedtestimony said, "I am sorry, Mac, but I will have to letyou go . We don't have enough work for you.It isnot because of the union."Butler,whooriginatedtherecommendation todischarge Taylor, testified, contrary to the allegation inRespondent's amended answer and to the explanationmade to Taylor at the time of his discharge, that a lack ofwork had nothing to do with Taylor's discharge and thathe and Bernard did not even discuss any slack in work atthe time it was decided to discharge Taylor and the othertwo yard workers on November 8 1 have thereforeeliminated as a possible reason for Taylor's discharge theonly reason given to him. Bernard confirmed that therewas plenty of work for Taylor to do and that hisdischarge was not pursuant to a reduction in forceButler at first testified that he fired Taylor "[b]ecausehe wasn't doing his work . . That's the only reason thatIknow of."When asked again about the reason, headded, "and he had been drinking." Butler explained thathe had not seen Taylor drinking but that it had beenreported to him by employee Wilson on the afternoon ofthe discharge that Taylor and McClain had been drinkingand that he smelled liquor on Taylor's breath whenhanding him his final paycheck Both Butler and Wilson,in testifying, at first confused the identity of the personWilson allegedly saw drinking wine on the morning ofNovember 8 Both at first said Henderson and McClainwere drinking, then each testified that they meant that itwas Taylor and McClain I need not decide whetherTaylor in fact participated in drinking wine on the job onNovember 8 for I am convinced that any alleged drinkinghad nothing to do with his discharge. This factor was notmentioned to Taylor at the time of his discharge, it wasnotalleged inRespondent'samended answer as acontributing reason, and it was not mentioned as a reasonbyBernardwhose final decision it was to dischargeTaylorMoreover, as already pointed out, the decision todischarge Taylor as well as Henderson and McClain hadbeen made prior to November 8 The drinking factor, too,will therefore be eliminated as a possible reason for thedecision to discharge TaylorAlthough, as shown above, Respondent's amendedanswer indicates that absenteeism on Saturday, October12 and Sunday, October 20, and tardiness on Monday,October 21 had something to do with his discharge,"The answer was further amended at the hearing to change the dates ofthe alleged absences to October 12 and 20"Respondent's amended answer alleges the date to be September 16 butRespondent adduced no evidence as to the exact date Taylor testified thathe believed he was hired in late September or early October The precisedate does not appear important497neither Butler nor Bernard, in their testimony, mentionedthisasa contributing cause for his discharge Taylortestified that he was absent only on one Saturday when hewas not told that he would have to work on Saturday anddenied that he reported to work late on October 21 andwas sent home, as alleged in the complaint. But evenassuming, as Butler testified, that Taylor was absent"some" and was sent home once when he reported towork late, it is clear that Taylor's attendance record wasnot bad and had nothing to do with his discharge NeitherButlernorBernard testified that Taylor's attendancerecord contributed to the decision to discharge him.ThereremainsforconsiderationRespondent'scontention that it discharged him because he was a poorworkerNeitherBernardnorButlercomplainedofTaylor's work as a driver Both testified, however, that,when he was assigned to other tasks, he was a "poorworker " Butler testified that he observed Taylor "severaltimes" just standing beside his assigned task, sometimes 5or 10 minutes at a time He further testified that on oneoccasion Taylor was gone about 30 minutes when sent tothe shop for a clamp and that, when Butler went in searchof him, he had dust left every place where Butler looked.Bernard testified that Taylor, when not driving the truck,onmany occasions would look up everybody's coffeebottle in the shopButler testified that he told Taylor that if he planned tostaywithRespondent,"hewould have to improvehimself" but Butler did not indicate what conduct onTaylor's part precipitated such an admonition or at whatpoint in Taylor's approximately 6 weeks of employmentthisallegedadmonition took place. I do not creditButler's testimony in this regard and credit, instead,Taylor's testimony that he had never received anycomplaint about his work I have no doubt that Taylor,likemost laborers who perform arduous physical work,may have paused to rest from time to time and that hemay on occasions have stopped for a drink of coffee. Anysuch work habits during the time when Taylor was notengaged in truckdriving- about which Respondentexpressed no dissatisfaction- were not, in my view,consideredbyRespondentassufficientlyserious towarrant discharge and were advanced at the hearing asafterthoughts in an attempt to justify what it had done IfTaylor's work habits had in fact been the reason for hisdischarge, I see no reason why Respondent would nothave mentioned them to him at the time of the dischargeinstead of telling him, as it did, that there was not enoughwork for himAlthough, as already indicated, Taylor was not anoutstanding union advocate, as was McClain, and henever expressly committed himself as for or against theUnion when Butler inquired how he felt about the Union,Butler could well have surmised from Taylor's guardedresponse to his inquiry, as well as Taylor's attendance atthe union meeting which Butler also attended, that Taylorwas among the employees who would likely vote for theUnion. There is ample evidence on the basis of the entirerecord to support an inference that, in assigning to Taylora false reason for his discharge, Butler was attempting tocover up the real reason which was Respondent's desire toeliminate from its employment another employee whowould be likely to vote for the Union.Iam convinced upon the basis of all the evidence,however, that Respondent selected Taylor, who had beensilent about his union sympathies, along with McClain,who had been vociferous in expressing his sympathies, inan attempt to confuse the issues and make it appear, at 498DECISIONSOF NATIONALLABOR RELATIONS BOARDleastpreliminarily,that itwasmerely effecting aneconomic layoff and selecting the three least senioremployees for layoffWith an inordinate amount ofovertime being performed by its yard employees bothbefore and after the discharges, however, it later becameapparent that it could not successfully urge as a defensethata reduction in force was necessary It thereforeabandoned any such defense at the hearing Respondent'sdischargeofTaylor is nevertheless proscribed underSection 8(a)(3) and (I) of the Act, for Taylor would nothave been discharged except as a part of Respondent'sdesign to cover up its motivation for eliminating McClainAccordingly, whether Respondent's selection of Taylor fordischarge on November 8 was pursuant to an expresspurpose to rid the plant of one more probable voter forthe Union or was merely part of a design to cover up itsmotivation for eliminating McClain, his discharge was inviolation of Section 8(a)(3) and (1) of the Act CfSievesSash & Door Company v. NLRB , 401F.2d 676, 681(C A 5), in which it was held that an employee had been"unlawfully discharged because he was discharged by anemployer in order to lend credence to the pretextualdischarge of a fellow employee unionist . 'CONCLUSIONS OF LAWIBy interferingwith,restraining,and coercingemployees in the exercise of the rights guaranteed them inSection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.2.By laying off Joe Daigle between October 22 andNovember 11, 1968, by discharging Walter James Collinson October 22, and by discharging John P McClain, Jr ,and McHenry Taylor on November 8, 1968, to discouragesupport for the Union, Respondent discriminated againstthem in violation of Section 8(a)(3) and (1) of the Act3The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act4A preponderance of the evidence does not supporttheallegationof the complaint that Respondent'sdischarge of Robert GHenderson was in violation ofSection 8(a)(3) and (1) of the Act.THE REMEDYIthaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, my Recommended Order will require thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActTo remedy the discrimination against employeesCollins,McClain, and Taylor, my Recommended OrderwillrequirethatRespondentoffereachof themreinstatement to his former or substantially equivalentemployment, without prejudice to his seniority or otherrights and privileges, and make each whole for any loss ofpay suffered by reason of the discrimination against himby paying to each a sum of money equivalent to theamount he normally would have earned as wages from thedateofhisdischarge to the date of the offer ofreinstatement, less his net earnings during such period.The backpay shall be computed on a quarterly basis in themanner prescribed by the Board inFW WoolworthCompany,90NLRB 289, with interest thereon at 6percent as ascertained by the formula adopted inIsisPlumbing& Heating Co,138NLRB 716 SinceRespondenthasalreadyreinstatedemployeeDaiglewithout loss of seniority and other benefits and he was atthe time of the hearing again working at his formerregular job, the remedial order, as to him, will provideonly that he be made whole in the manner abovedescribed, for any loss of pay suffered by him betweenOctober 22, the date of his layoff, and November 11, thedate he was reinstated.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is hereby ordered that Respondent,Beaumont Steel Construction Co , its officers, agents,successors, and assigns, shall:ICease and desist from.(a)Coercively interrogating employees regarding theirunion sympathies or activities(b)Urging employees to form a shop committee insteadof selecting the Union to handle their problems(c)Making veiled promises of wage increases if theemployees rejected the Union(d)Threatening loss of paid holidays, paid vacations,Christmas bonuses, or overtime if the employees selectedthe Union.(e)Threatening loss of jobs or a reduction in pay inreprisal for the employees' selection or support of theUnion(f)Laying off, discharging, or otherwise discriminatinginregard to the hire or tenure of employment ofemployees because of their union support or activities(g) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act2Take the following affirmative action designed toeffectuate the policies of the Act(a)Offer to Walter James Collins, John P. McClain,Jr., and McHenry Taylor reinstatement to their former orsubstantiallyequivalent positions,without prejudice totheir seniority and other rights and privileges, and makeeach of them and Joe Daigle whole for any loss of payeachmay have suffered by reason of Respondent'sdiscrimination against him, in the manner described in thesection of the Trial Examiner's Decision entitled "TheRemedy "(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order(c)Notify those employees listed in paragraph 2(a) ofthisOrder, if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces(d) Post at its plant in Beaumont, Texas, copies of theattached noticemarked "Appendix "" Copies of said''In the event that this RecommendedOrder is adopted bythe Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order " BEAUMONT STEEL CONSTRUCTION CO.499notice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyitimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any other material(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith 20Insofar as the complaint alleges violations of the statutenot specifically found herein, it is hereby dismissed."In the event that this RecommendedOrder is adopted bythe Boardthis provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL offer to Walter James Collins, John PMcClain, Jr , and McHenry Taylor full reinstatementto their old jobs and will give each of them whateverbackpay he has lost because of his discharge If any ofthese employees is presently in the Armed Forces of theUnited States, we will notify him of his right toreinstatement upon application after discharge from theArmed ForcesWE WILL give to Joe Daigle whatever backpay hemay have lost because of his layoff on October 22,1968WE WILL NOT question our employees in regard totheir union sympathies or activitiesWE WILL NOT urge our employees to form a shopcommittee instead of selecting Shopmen's Local UnionNo 694 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO,to handle their problemsWE WILL NOT promise wage increases to induceemployees to reject the UnionWE WILL NOT threaten loss of paid holidays, paidvacations, Christmas bonuses, or overtime as a result ofour employees' selection of the Union to representthemWE WILL NOT threaten loss of jobs or a reduction inpay as punishment for the employees' selection orsupport of the Union.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees because of theirunion support or activitiesWE WILL NOT in any other way interfere with ouremployees'rights,guaranteedunder the law, toorganize, to form, join, or assist a union, to bargainthrough the Union they have chosen, to act together fortheir mutual aid or protection, or to refuse to do any ofthese thingsBEAUMONT STEELCONSTRUCTION CO(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterialIf employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston,Texas 77002,Telephone713-226-4296